 Case 4:21-cv-00347-ALM Document 2 Filed 05/04/21 Page 1 of 9 PageID #: 20
                                                                                    Filed: 2/10/2021 5:11 PM
                                                                                    Lynne Finley
                                                                                    District Clerk
                                                                                    Collin County, Texas
                                                                                    By Suzanne Rogers Deputy
                                        296-00746-2021                              Envelope ID: 50556139
                               CAUSE NO.

ABUNDANT LIFE CHURCH                                                  IN THE DISTRICT COURT
                 Plaintiff

V.
                                                                      COLLIN COUNTY,TEXAS

                                                      §
THE PHILADELPHIA INDEMNITY
INSURANCE COMPANY                                                                  JUDICIAL DISTRICT
                   Defendant



                                  PLAINTIFF'S ORIGINAL PETITION



TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Abundant Life Church, (hereinafter referred to as "Plaintiff"), complaining of

The Philadelphia Indemnity Insurance Company,(hereinafter referred to as "Defendant") and for cause of

action would respectfully show unto this Honorable Court and Jury as follows:


                                     DISCOVERY CONTROL PLAN

1. Plaintiff intends for discovery to be conducted under Level 3 of Texas Rule of Civil Procedure 190.3


     and affirmatively plead that this suit is not governed by the expedited-actions process of Texas Rule of


     Civil Procedure 169 because Plaintiff seeks monetary relief of over $250,000.00.


                                                 PARTIES

2. Plaintiff is an individual residing in Collin County, Texas.




PlaintzffAbundant 141e Church OriginalPetition                                                     Page I 1
 Case
  Case4:21-cv-00347-ALM
       4:21-cv-00347 Document
                        Document
                              1-1 2Filed
                                      Filed
                                          05/04/21
                                            05/04/21Page
                                                      Page
                                                         7 of
                                                           2 of
                                                              149PageID
                                                                  PageID#:#: 11
                                                                              21




   2. Philadelphia Indemnity Insurance Company is a foreign insurance company engaging in the business


       of insurance in the State of Texas. Defendant may be served with process by serving its registered


       agent of service, CT Corporation System, located at the following address:1999 BryanStreet, Suite


       900, Dallas, TX 75201-3136.


                                                JURISDICTION

  3. The Court has jurisdiction over this cause of action because the amount in contioversy is wilbin the

       jurisdictional limits of the Court.


  4. The Court has jurisdiction over Defendant Philadelphia Indemnity Insurance Company because it is a


       foreign insurance company that engages in the business of insurance in the State of Texas and


       Plaintiff's causes of action arise out of Defendant's business activities in the State of Texas.


       Specifically, Philadelphia Indemnity Insurance Company sought out and marketed for insurance in


       Texas and has "purposefully availed" itself of the privilege of conducting activities in Texas. Kelly v.


       General Interior Constr., Inc., 301 S.W.3d 653,660-61 (Tex.2010).


                                                   VENUE

  5. Venue is proper in Collin County, 'texas, because the Property is situated in Collin County, Texas.


    TEX. CIV. PRAC.& REM. CODE § 15.032.


                                                   FACTS

  6. Plaintiff purchased a policy (hereinafter referred to as "the Policy") from Defendant, which was in


       effect at the time of loss. The policy number is PHPK1871414 and the effective period is September


       5,2018 to September 5,2019.


  7. On or about March 23, 2019, the Property sustained significant damage due to hail/wind storm. The

PlainljAbundant Iijè Church Original Petition                                                       Page I 2
 Case
  Case4:21-cv-00347-ALM
       4:21-cv-00347 Document
                        Document
                              1-1 2Filed
                                      Filed
                                          05/04/21
                                            05/04/21Page
                                                      Page
                                                         8 of
                                                           3 of
                                                              149PageID
                                                                  PageID#:#: 12
                                                                              22




       Property's roofing system was severely damaged by the wind/hail event resulting in unprecedented


        major leakage to the interior of the Property and other damages.


   8. Appraisal was properly invoked pursuant to the Policy terms after there was a disagreement with


       regard to coverage.


   9. The applicable appraisal provision in the policy states:


                 If we and you disagree on the value of the property or the amount of "loss", either
                 may make written demand for an appraisal of the "loss". In this event, each party
                 will select a competent and impartial appraiser. The two appraisers will select an
                 umpire. If they cannot agree, either may request that selection be made by a judge of
                 a court having jurisdiction. The appraisers will state separately the value of the
                 property and amount of"loss". If they fail to agree, they will submit their differences
                 to the umpire. A decision agreed to by any two will be binding.


   10. The two signatures on the appraisal award deem it binding.


   1 1. The appraisal award was signed by the Umpire and Philadelphia's appraiser for the amount of


       $188,053.48 as the replacement cost value, depreciation at $19,157.02, and $168,896.46 as the actual


       cash value. However, Philadelphia has refused to pay pursuant to the appraisal award.


                                             CAusEs_QEAC110211
                                          BREACH OF CONTRACT

   12. Plaintiff hereby incorporates by reference all facts and circumstances set forth under the foregoing


       paragraphs.


   13. Defendant's conduct constitutes a breach of the insurance contract made between Defendant and


       Plaintiff. According to the Policy, which Plaintiff purchased, Defendant had the absolute duty to


       investigate Plaintiffs damages, and pay Plaintiffs policy benefits for the claims made due to the


       extensive storm-related damages.

1-VaintiffAbundant Life Church Original Petition                                                      P'age I 3
 Case
  Case4:21-cv-00347-ALM
       4:21-cv-00347 Document
                        Document
                              1-1 2Filed
                                      Filed
                                          05/04/21
                                            05/04/21Page
                                                      Page
                                                         9 of
                                                           4 of
                                                              149PageID
                                                                  PageID#:#: 13
                                                                              23




   14. As a result of the storm-related event, Plaintiff suffered extreme weather-related damages. Despite


       objective evidence of weather-related damages provided by Plaintiff and its representatives, in


       addition to the appraisal award, Defendant Philadelphia Indemnity Insurance Company breached its


       contractual obligations under the Policy by failing to pay Plaintiff cost-related benefits to properly


       repair the Property, as well as for related losses associated with the subject loss event. As a result of


       this breach, Plaintiff has suffered additional actual and consequential damages.


                       VIOLATIONS OF THE TEXAS INSURANCE CODE

   15. Plaintiff hereby incorporates by reference all facts and circumstances set forth within the foregoing


       paragraphs.


   16. Defendant's intentional actions constitute violations of the Texas Insurance Code ("TEX. INS.


       CODE"), Chapter 2210, for mishandling Plaintiff's claim to Plaintiffs detriment by the following


       actions, including, but not limited to:


           a.. Rejecting a claim without conducting a reasonable investigation with respcct to the claim


               (TEX. INS. CODE § 2210.576(d)(4)); and/or


           b. Denying coverage for a claim in part or in full if Defendant's liability has become reasonably


                clear as a result of Defendant's investigation with respect to the portion of thc claim that was


                denied (§ 2210.576(d)(5)).




PlainuffAbundant Lift Church OriginalPetition                                                        Page I 4
 Case
 Case 4:21-cv-00347-ALM
      4:21-cv-00347 Document
                        Document
                             1-1 2Filed
                                     Filed
                                        05/04/21
                                           05/04/21Page
                                                     Page
                                                        10 5ofof149 PageID
                                                                    PageID #:
                                                                           #: 14
                                                                              24




                              BREACII OF THE COMMON LAW DUTY
                                OF GOOD FAITH & FAIR DEALING

   17. Plaintiff hereby incorporates by reference all facts and circumstances in the foregoing paragraphs.


   18. From and after the time Plaintiff's claim was presented to Defendant, the liability of Defendant to pay


       the full claim in accordance with the terms of the Policy was more than reasonably clear. However,


       Defendant has refused to pay Plaintiff in full, despite there being no basis whalsoevei on which a


       reasonable insurance company would have relied on to deny full payment especially when the


       appraisal award was sign by Defendant's appraiser and the umpire. Defendant's conduct constitutes a


       breach of the common law duty of good faith and fair dealing. See Viles v. Security National Ins.


       Co., 788 S.W.2d 556, 567 (Tex. 1990) (holding that an insurer has a duty to its insureds to


      "investigate claims thoroughly and m good faith" and an insurer can only deny a claim after a


       thorough investigation shows that there is a reasonable basis to deny that claim).




                                                 KNOWLKDGE

   19. Each of the acts described above, together and singularly, were done "intentionally," with actual


       awareness of the facts, coupled with the specific intent that Plaintiff suffer harm or damages, as the

       term is used in the Texas Insurance Code, and was a producing cause of Plaintiff's damages described


       herein.


                                                  DAZI&G.L5:
  20. Plaintiff will show that all of the aforementioned acts, taken together or singularly, constitute the


       producing causes of the damages sustained by Plaintiff.


PlaintiffAbundant Life Church OriginalPetition                                                      Page I 5
 Case
 Case 4:21-cv-00347-ALM
      4:21-cv-00347 Document
                        Document
                             1-1 2Filed
                                     Filed
                                        05/04/21
                                           05/04/21Page
                                                     Page
                                                        11 6ofof149 PageID
                                                                    PageID #:
                                                                           #: 15
                                                                              25




   21. For breach of contract, Plaintiff is entitled to regain the benefit of Plaintiff's bargain, which is the


       amount of Plaintiffs claim, together with attorney's fees.


   22. Plaintiff seeks to recover the full covered loss under the Policy and any pre-judgment interest from


       the first day by which Defendant would have been required to pay an accepted claim.


   23. As a result of Defendant's intentional actions and conduct, Plaintiff bus been forced to retain the legal


       services of the undersigned attorneys to protect and pursue these claims on his behalf. Accordingly,


       Plaintiff also seeks to recover its costs and reasonable and necessary attorney's fees as permitted


        under § 2210.576(b) and any other such damages to which Plaintiff may show itselfjustly entitled by


        law and in equity.


   24. For breach of the common law duty of good faith and fair dealing, Plaintiff is entitled to


       compensatory damages, including all forms of loss resulting from the insurer's breach of duty, such as


       additional costs, economic hardship, losses due to nonpayment of the amount the insurer owed, and/ui


       exemplary damages for emotional distress.


   25. For the prosecution and collection of this claim, Plaintiff has been compelled to engage the services of


       the law firm whose name is subscribed to this pleading. Therefore, Plaintiff is entitled to recover a


       sum for the reasonable and necessary services of Plaintiff's attorneys in the preparation and trial of


       this action, including any appeals to the Court of Appeals and/or the Supreme Court of Texas.


   26. Defendant's acts have been the producing and/or proximate cause of damage to Plaintiff, and Plaintiff


       seeks an amount in excess of the minimum jurisdictional limits of this Court.


  27. More specifically, Plaintiff seeks monetary relief, including damages of any kind, penalties, costs,



PlaintiffAbundant.14/e church Ori:ginul Petition                                                     Page I 6
 Case
 Case 4:21-cv-00347-ALM
      4:21-cv-00347 Document
                        Document
                             1-1 2Filed
                                     Filed
                                        05/04/21
                                           05/04/21Page
                                                     Page
                                                        12 7ofof149 PageID
                                                                    PageID #:
                                                                           #: 16
                                                                              26




       expenses, pre-judgment interest, and attorney's fees, in excess of $250,000.00 but less than


    $1,000,000.00.

                                           ATTORNEY'S FEES

  28. Plaintiff is entitled to all reasonable and necessary attorney's fees pursuant to TEX. INS. CODE §


       2210.576(b).


                                               JURY DEMAND

  29. Plaintiff demands a jury trial, consisting of citizens residing in Collin County, Texas, and tender the


       appropriate fee with this Original Petition.


                                               CONCLUSION

  30. Plaintiff prays that judgment be entered against Defendant and that Plaintiff be awarded all of its


       actual damages, consequential damages, prejudgment interest, additional statutory damages, post-


      judgment interest, reasonable and necessary attorney's fees, court costs and for all such other relief,


       general or specific, in law or in equity, whether pled or un-pled within this Original Petition.


                                                      PRAYER


         WHEREFORE, PREMISES CONSIDERED, Plaintiff prays it will be awarded all such relief to

which it is due as a result of the acts of Defendant, and fin all such other relief to which Plaintiff may be


justly and rightfully entitled. In addition, Plaintiff requests the award of attorney's fees for the trial and any


appeal of this lawsuit, for all costs of Court on its behalf expended, for prejudgment and post-judgment


interest as allowed by law, and for any other and further relief, either at law or in equity, to which Plaintiff


may show itself to be justly entitled.




PlainhfAbundant Life Church OriginalPetition                                                           Page I 7
Case
Case 4:21-cv-00347-ALM
     4:21-cv-00347 Document
                       Document
                            1-1 2Filed
                                    Filed
                                       05/04/21
                                          05/04/21Page
                                                    Page
                                                       13 8ofof149 PageID
                                                                   PageID #:
                                                                          #: 17
                                                                             27




                                            RESPECTFULLY SUBMITTED,

                                                     ,
                                                  ,±":".    7.
                                            McCLENNY MOSELEY & ASSOCIATES,PLLC
                                            James M. McClenny
                                            State Bar No. 24091857
                                            J. Zachary Moseley
                                            State Bar No. 24092863
                                            Brenda Uwoeye
                                            State Bar No. 24102317
                                            516 Heights Blvd
                                            Houston, Texas 77007
                                            Principal Office No. 713-334-6121
                                            Facsimile: 713-322-5953
                                            James@mma-pilc.corn
                                            Zach@ihrna-plic.com
                                            Brenda@mma-plic.com
                                            ATTORNEYS FOR PLAINTIFF




PlainqAbundant Life Church OtinalPetition                                 Page I 8
    Case
    Case 4:21-cv-00347-ALM
         4:21-cv-00347 Document
                           Document
                                1-1 2Filed
                                        Filed
                                           05/04/21
                                              05/04/21Page
                                                        Page
                                                           14 9ofof149 PageID
                                                                       PageID #:
                                                                              #: 18
                                                                                 28


                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.
Vigenia Saget on behalf of Brenda Owoeye
Bar No. 24102317
Vigenia@mma-plIc.com
Envelope ID: 50556139
Status as of 2/12/2021 11:23 AM CST

Case Contacts
                                                                    -
Name                  BarNumber Email                  TimestampSubmifted     Status
John ZacharyMoseley             Zach@mma-plIc.com      2/10/2021 5:11:57 PM   SENT

Brenda M.Owoeye                 Brenda@mma-plIc.com    2/10/2021 5:11:57 PM   SENT

Vigenia Saget                   Vigenia@mma-plIc.com   2/10/2021 5:11:57 PM   SENT
